            Case 5:20-cv-04293-NC Document 1 Filed 06/29/20 Page 1 of 23



1    Dennis Stewart (SBN 99152)
     Kirk B. Hulett (SBN 110726)
2    GUSTAFSON GLUEK PLLC
     600 B Street
3    17th Floor
     San Diego, CA 92101
4
     Telephone: (619) 595-3299
5    dstewart@gustafsongluek.com
     khulett@gustafsongluek.com
6
     Counsel for Plaintiff and the Proposed Class
7    Additional Plaintiff’s Counsel Appear
     on the Signature Page
8
                                   UNITED STATES DISTRICT COURT
9
                              NORTHERN DISTRICT OF CALIFORNIA
10

11
                                                               Civil Action No.
       DONALD HARRIS, individually and on
12     behalf of all others similarly situated,
13
                      Plaintiff,                               CLASS ACTION COMPLAINT
14

15     v.                                                      DEMAND FOR JURY TRIAL
16
        SK ENERGY AMERICAS, INC.;
17      SK TRADING INTERNATIONAL CO.
        LTD; VITOL INC.; AND DOES 1-50,
18

19                    Defendants.
20

21

22
            Plaintiff Donald Harris, on behalf of himself and all others similarly situated, brings this
23
     class action complaint for damages, restitution, and injunctive relief against Vitol Inc. (“Vitol”),
24
     SK Energy Americas, Inc. (“SK Energy”), and SK Trading International Co. Ltd. (“SK
25
     Trading”) (collectively “Defendants”) for violations of Section 1 of the Sherman Act (15 U.S.C.
26

27 §§ 1, 2, 3), the California Cartwright Act (Cal. B&P Code §§16720 et seq., and the California

28


                                         CLASS ACTION COMPLAINT
           Case 5:20-cv-04293-NC Document 1 Filed 06/29/20 Page 2 of 23



     Unfair Competition Law, Cal. B&P Code §§ 17200 et seq. (“UCL”). Plaintiff is informed and
1

2    believes, and thereon alleges the following:

3                                        NATURE OF ACTION

4           1.      On February 18, 2015, a disastrous explosion occurred at a Torrance, California
5
     gasoline refinery that, at the time, produced about 20% of the gasoline sold in Southern
6
     California and 10% of the gasoline sold statewide. 1 The incident caused a market disruption upon
7
     which Defendants—horizontal competitors and major traders in the California spot market for
8

9    gasoline and gasoline blending products—capitalized on to restrain competition in the relevant

10 market.

11          2.      Defendants Vitol, SK Energy, and SK Trading engaged in a scheme to artificially
12 inflate gasoline prices and to maintain those artificially high prices. Defendants carried out their

13
     market manipulation scheme by using various tactics including (1) deploying sham transactions
14
     to obfuscate the true gasoline supply and demand in California, (2) trading amongst themselves
15
     to purposely engineer increases in the gasoline spot market, and (3) entering into unreported
16

17 arrangements to share the profits of and to hide their unlawful conduct.

18          3.      As a result of Defendants’ scheme, Plaintiff and class members paid a premium

19 on gasoline prices and continued to do so well after the effects of the refinery’s explosion on

20
     supply had dissipated.
21
            4.      Defendants’ misconduct was uncovered on May 4, 2020 when the California
22
     Attorney General filed a redacted complaint exposing Defendants, alleging that although
23

24 Defendants “may not have created the supply disruption”, they certainly “exacerbated the effects

25

26

27   1
     See U.S. Chemical Safety & Hazard Investigation Board “ExxonMobil Torrance Refinery
   Investigation Report” No. 2015-02-I-CA (May 3, 2017), available at
28 https://www.csb.gov/file.aspx?DocumentId=6023 at p. 6-8.
                                                 2
                                           CLASS ACTION COMPLAINT
            Case 5:20-cv-04293-NC Document 1 Filed 06/29/20 Page 3 of 23



     of that disruption to illegally enrich themselves at great cost to California consumers” in
1

2    violation of the Cartwright Act and Unfair Competition Law. 2

3                                     JURISDICTION AND VENUE

4           5.      This Court has subject matter jurisdiction over the federal antitrust claims
5
     pursuant to 28 U.S.C. §§ 1331, 1337(a), and 1367.
6
            6.      Venue is proper in this district pursuant to 15 U.S.C. §§ 15(a), 22, and 28 U.S.C.
7
     §§ 1391, because a substantial part of the events giving rise to Plaintiff’s claims occurred in this
8

9    district, a substantial portion of the affected interstate trade and commerce was carried out in this

10 district, and one or more of the Defendants reside in this district or is licensed to do business in

11 this district. Each Defendant has transacted business, maintained substantial contacts, and/or

12 committed overt acts in furtherance of the illegal restraint of trade throughout this district. The

13
     anticompetitive conduct alleged herein has been directed at, and has had the intended effect of,
14
     causing injury to persons residing in, located in, or doing business in this district.
15
            7.      Under Local Rule 3.2, this civil action should be assigned to the San Francisco
16

17 Division because the trade and commerce affected by Defendants’ illegal conduct was

18 substantially conducted with, directed to, or impacted Plaintiff and class members in counties

19 within the division. Furthermore, the San Francisco spot market is within this division.

20
                                                  PARTIES
21
         A. Plaintiff
22
            8.       Plaintiff Donald Harris is a citizen of the State of California. He purchased
23

24 gasoline at retail during the Class Period defined herein for his own use and not for resale, and

25 was injured as a result of Defendants’ misconduct alleged herein.

26

27  Compl. at pp. 2-3, The People of the State of California v. Vitol Inc. et al., No. CGC-20-584456
     2

   (Cal. Super. May 4, 2020), available at https://oag.ca.gov/system/files/attachments/press-
28 docs/CGC-20-584456%20Public%20Complaint%20only.pdf
                                                    3
                                            CLASS ACTION COMPLAINT
            Case 5:20-cv-04293-NC Document 1 Filed 06/29/20 Page 4 of 23




1        B. Defendants
2
             9.     Defendant Vitol, a Delaware corporation, is an energy company with its principal
3
     place of business in Houston, Texas. Vitol is registered with the California Secretary of State to
4
     conduct business in California. Vitol and a related entity are not strangers to unlawful trading
5
     conduct. The Federal Energy Regulatory Commission sued Vitol and one of its traders to collect
6

7    $3.75 million in fines levied against them after finding Vitol’s trading activity manipulated

8    California electricity markets. 3 Vitol S.A. was fined five million Euros by French authorities for
9    manipulating the French southern gas trading point “Peg Sud” between June of 2013 and March
10
     of 2014. 4
11
             10.    Defendant SK Energy is a California corporation with its registered office in
12
     Houston, Texas. Defendant SK Energy is an indirect, wholly-owned subsidiary of Defendant SK
13

14 Trading.

15           11.    Defendant SK Trading is a South Korean corporation headquartered in Seoul,

16 South Korea.

17
             12.    SK Trading is the indirect parent of SK Energy. SK Trading is also a sister
18
     company to SK Energy Co., Ltd. (“SK Energy Korea”), the largest refiner of crude oil in Korea.
19
     All these entities are subsidiaries of SK Innovation Co., Ltd. (“SK Innovation”), a publicly
20
     traded holding company headquartered in Seoul, Korea. SK Trading publicly describes its
21

22 subsidiary SK Energy as the marketing agent for SK Energy Korea in the United States and

23

24

25
     3
26  ECF No. 1, Federal Energy Regulatory Comm’n v. Vitol, Inc., No. 2:20-cv-00040-KJM-AC
   (E.D. Cal. Jan. 6, 2020).
27 4 REUTERS, UPDATE 1-French regulator fines Vitol 5 mln euros for gas market manipulation,
   (October, 9, 2018), https://www.reuters.com/article/vitol-france-fine-gas/update-1-french-
28 regulator-finesvitol-5-mln-euros-for-gas-market-manipulation-idUSL8N1WP399.
                                                   4
                                           CLASS ACTION COMPLAINT
           Case 5:20-cv-04293-NC Document 1 Filed 06/29/20 Page 5 of 23



     explains that SK Energy facilitates the export of SK Energy Korea’s gasoline and gasoline
1

2    blending products to the United States.

3           13.     SK Trading dominated and controlled SK Energy, and specifically ratified the
4    illegal conduct engaged in by SK Energy that is described herein. SK Trading and SK Energy
5
     Korea list their headquarters at the same address as SK Innovation.
6
            14.     At all relevant times, Defendant SK Energy was an agent and alter ego of
7
     Defendant SK Trading, due to the nature and extent of control that SK Trading exercised over
8

9    SK Energy.

10          15.     At all relevant times, there existed a unity of interest and ownership between SK

11 Energy and SK Trading such that any separateness between them had ceased to exist and SK

12 Trading controlled, dominated, managed, and operated SK Energy. Specifically, SK Trading

13
     controlled the business and affairs of SK Energy such that distinctions between the companies
14
     were mere technicalities.
15
            16.     Additionally, at all relevant times, SK Energy was acting within the course and
16

17 scope of its agency with the knowledge, consent, permission, authorization, and ratification,

18 either express or implied, of SK Trading in performing the acts alleged in this Complaint.

19
        C. The DOE Defendants
20

21          17.     DOES 1-50 are other individuals or entities who engaged in or abetted the

22 unlawful conduct set forth in this complaint. Plaintiffs intend to seek leave to amend this

23 complaint upon learning the identity of Doe Defendants.

24
        D. Agents and Co-Conspirators
25

26          18.     Throughout the Class Period, Defendants were and are the agent of each of the

27 remaining Defendants, and in doing the acts alleged herein, were acting within the course and

28 scope of such agency. Each Defendant ratified, participated in, or authorized the wrongful acts of
                                                  5
                                          CLASS ACTION COMPLAINT
           Case 5:20-cv-04293-NC Document 1 Filed 06/29/20 Page 6 of 23



     each Defendant. Defendants are individually sued as participants and as aiders and abettors in the
1

2    improper acts, plans, schemes, and transactions that are subject of this Complaint. Defendants

3    have participated as members of the conspiracy or acted with or in furtherance of it, aided or

4    assisted in carrying out its purposes alleged in this Complaint, and have performed acts and made
5
     statements in furtherance of the violations and conspiracy.
6
            19.     Various persons and/or firms not named as Defendants herein may have
7
     participated as co-conspirators in the violations alleged herein and may have performed acts and
8

9    made statements in furtherance thereof. The Attorney General for the State of California has

10 expressly named individuals and corporate executives who were involved in the conspiracy.

11 Plaintiffs expressly reserve the right to amend this complaint to add such individuals, as

12 appropriate.

13
                                       FACTUAL ALLEGATIONS
14

15      A. California’s Unique Gasoline Industry

16          20.     According to the California Department of Energy, gasoline is the most used
17
     transportation fuel in California. In 2015, 15.1 billion gallons of gasoline were sold to California
18
     drivers. As the country’s most populous state, and the state with the most licensed drivers and
19
     registered vehicles, California has a high demand for refined gasoline.
20
            21.     Moreover, the process by which gasoline reaches consumers is different on the
21

22 U.S. west coast and specifically, in the State of California, compared to the rest of the country.

23          22.     First, the supply chain starts with the extraction of crude oil and its transport to
24 refineries such as the one in Torrance, California where it is processed into gasoline and other

25
     petroleum products. Next, the gasoline is sold wholesale and transported by truck to retailers
26
     where it is then purchased by consumers.
27

28
                                                       6
                                            CLASS ACTION COMPLAINT
            Case 5:20-cv-04293-NC Document 1 Filed 06/29/20 Page 7 of 23



            23.     Due to California being geographically isolated from other U.S. refineries,
1

2    particularly from the oil refining hotbeds in Texas and the Gulf Coast, and the lack of pipelines

3    that ship finished gasoline products into the state, gasoline distributors are forced to ship
4    additional refined gasoline and gasoline blending products by marine vessel when local supply is
5
     low.
6
            24.     Furthermore, California has a unique vehicle emission standards called California
7
     Reformulated Gasoline Blendstock for Oxygenate Blending (“CARBOB”). Most of the
8

9    CARBOB consumed in California is produced by refineries located in clusters near metropolitan

10 centers in the San Francisco Bay Area and in the greater Los Angeles area. Gasoline produced

11 out-of-state do not meet these more stringent CARBOB specifications and thus, is not a

12 substitute source of supply for CARBOB-compliant gasoline.

13
            25.     One of the largest Southern California CARBOB refineries is in Torrance (the
14
     “Torrance Refinery”). The Torrance Refinery, owned by ExxonMobil Corp. in 2015, produces
15
     approximately twenty percent of all of the gasoline sold in Southern California and ten percent of
16

17 the statewide supply. The Torrance Refinery also has the capacity to produce significant

18 quantities of alkylate, a high-quality gasoline blending component.

19          26.     Unexpected disruptions to the supply chain, such as the explosion at the Torrance
20
     Refinery, leads to a delayed capacity to produce CARBOB-compliant gasoline for California
21
     consumers. California is also forced to import CARBOB-compliant gasoline which can take
22
     several weeks or more to arrive at ports.
23

24      B. Trading in California’s Gasoline Spot Market
25
            27.     The “spot” market refers to the purchase and sale of fuel that physically changes
26
     possession at or near a refinery hub for delivery (like a pipeline or a barge). Spot market sales of
27

28
                                                       7
                                            CLASS ACTION COMPLAINT
            Case 5:20-cv-04293-NC Document 1 Filed 06/29/20 Page 8 of 23



     wholesale gasoline typically involve minimum increments of 5,000 barrels (210,000 gallons) to
1

2    50,000 (2.1 million gallons) at a time. 5

3           28.     California has two spot markets⁠—one in Los Angeles and one in San Francisco.
4    The spot market prices are influenced by prevailing gasoline prices of the billions of gallons
5
     traded daily on the New York Mercantile Exchange (“NYMEX”). NYMEX prices are public so
6
     that pricing is transparent to all market participants.
7
            29.     However, NYMEX’s pricing on wholesale commodities⁠—like gasoline⁠—reflect
8

9    national and international factors as well as regional and local supply and demand conditions. In

10 many of California’s spot market sales, the buyer and seller only negotiate the basis while the

11 final price is determined by adding the basis to the price set by the NYMEX. Accordingly,

12 NYMEX spot prices for gasoline play a limited role in gasoline pricing by local traders.

13
            30.     Wholesale (or “Rack”) purchases are made throughout points in the fuel
14
     distribution system. These purchases are conducted in 8,000-gallon increments, which is the
15
     amount of fuel that an average fuel truck is capable of carrying. Companies that re-sell fuel
16

17 professionally (or “jobbers”) as well as retailers and end users (for example, trucking companies)

18 retrieve their fuel from the wholesale racks. The prices tied to the sale of gasoline from these

19 racks moves up or down based on movements in the daily California spot market.

20
            31.     Additionally, with respect to the gasoline itself, there are two types of CARBOB-
21
     regulated gasoline that are traded on the spot markets in California: Regular CARBOB
22
     (“Regular”) and Premium CARBOB (“Premium”). Premium trades at a higher price than
23

24 Regular and is traded with far less frequency. These two types of gasoline are created when

25 alkylate, a high-quality gasoline blending product, is added with other blend stocks to create

26

27
   5 See Spot Market Pricing Overview, OPIS By HIS Market (June 3, 2020),
28 https://www.opisnet.com/product/pricing/spot/.
                                                  8
                                             CLASS ACTION COMPLAINT
           Case 5:20-cv-04293-NC Document 1 Filed 06/29/20 Page 9 of 23



     gasoline. Alkylates are a key component to achieving high octane ratings required to sell
1

2    Premium gasoline at retail in California.

3           32.     Unlike NYMEX, the gasoline spot market in California for both Regular
4    CARBOB and Premium CARBOB gasoline are traded through non-public transactions
5
     sometimes coined as “over-the-counter” (“OTC”) trades. Because OTC trades do not occur with
6
     complete transparency compared to trading through an exchange like NYMEX, prices on the
7
     California spot market are not made immediately public. Instead, gasoline traders rely on price
8

9    reporting services which report market prices from market participant sources such as refiners,

10 traders, and brokers. Indeed, the most popular reporting service in California for the gasoline

11 spot market is the Oil Price Information Service, LLC (“OPIS”). OPIS is a subscription-based

12 service that publishes a daily report, known as the OPIS West Coast Spot Market Report (the

13
     “Spot Market Report”), which both buyers and sellers alike use as an industry pricing benchmark
14
     in California. OPIS subscribers have access to the Spot Market Report and can also receive
15
     market updates from OPIS throughout the day that include reported deals and other industry
16

17 news.

18      C. Federal and State Law Prohibit Fraudulent and Deceptive Commodities Trading in
           the Spot Market
19
            33.     Spot market trading of gasoline must comply with California’s commodities fraud
20

21 statute. See Cal. Corp. Code § 29504. This statute makes it unlawful to engage in certain

22 fraudulent acts when buying or selling commodity contracts. See Corp. Code § 29536, subds. (a),

23 (b), (c), (d).

24
            34.     Under section 29536(c), it is unlawful to “[t]o willfully engage in any transaction,
25
     act, practice, or course of business which operates or would operate as a fraud or deceit upon any
26
     persons.” See Corp. Code § 29536(c).
27

28
                                                      9
                                            CLASS ACTION COMPLAINT
           Case 5:20-cv-04293-NC Document 1 Filed 06/29/20 Page 10 of 23



            35.       In addition, the federal Commodity Exchange Act (“CEA”) makes unlawful
1

2    certain types of prohibited transactions. See 7 U.S.C. § 6c. Specifically, the CEA prohibits any

3    transaction that “is, of the character of, or commonly known to the trade as, a ‘wash sale’ or
4    ‘accommodation trade.’” See 7 U.S.C. § 6c(a)(2)(A)(i).
5
            36.       The CEA also prohibits a transaction that “is used to cause any price to
6
     be replied, registered, or recorded that is not a true and bona fide price.” See 7 U.S.C.
7
     § 6c(a)(2)(B).
8

9       D. Defendants’ Illegal Conduct
10                    a. Prior to the Torrance Refinery Explosion
11
            37.       During the Class Period, Vitol was a major participant in the gasoline spot market
12
     trade as it both bought and sold spot market contracts in California for various types of fuel
13
     products, including CARBOB Regular and CARBOB Premium.
14

15          38.       Additionally, throughout the Class Period, Vitol imported gasoline and gasoline

16 blending products into the State of California.

17          39.       Vitol employee Brad Lucas (“Lucas”) was the primary trader at Vitol tasked with
18
     trading gasoline and gasoline blending products that were delivered via pipeline within
19
     California.
20
            40.       While at Vitol, Lucas reported directly to John Addison (“Addison”), a Vitol
21

22 executive who reported to the President of Vitol Americas. Addison, in addition to supervising

23 Lucas, also had the responsibility of trading gasoline and gasoline blending products that were

24 delivered via marine vessels to the State of California.

25          41.       During the Class Period, SK Energy and SK Trading (collectively “SK”) were
26
     major participants in the gasoline spot market trade as both bought and sold spot market
27

28
                                                      10
                                            CLASS ACTION COMPLAINT
           Case 5:20-cv-04293-NC Document 1 Filed 06/29/20 Page 11 of 23



     contracts in California for various types of fuel products, including CARBOB Regular and
1

2    CARBOB Premium.

3           42.     Additionally, throughout the Class Period, SK imported gasoline and gasoline
4    blending products into the State of California.
5
            43.     SK Energy employee David Niemann (“Niemann”) was the primary trader at SK
6
     responsible for executing trades in California with respect to California’s gasoline spot market.
7
     Shelly Mohammed (“Mohammed”), an employee of Niemann’s, was the gasoline scheduler.
8

9           44.     SK Energy functioned as SK Trading’s California trading arm at all relevant times

10 during the Class Period. And while Niemann and Mohammed were considered to be employees

11 of SK Energy, SK’s U.S. West Coast trading operations were conducted within the control and

12 supervision of SK Trading and its subsidiaries. SK Trading also reviewed and approved key

13
     decisions to coordinate its trading activity with Vitol.
14

15                  b. The Torrance Refinery Explosion

16          45.     On the morning of February 18, 2015, there was a massive explosion at the
17
     Torrance Refinery.
18
            46.     The blast took place within the “fluid catalytic cracking” (“FCC”) unit, which
19
     holds a crucial role on the refining of CARBOB gasoline; specifically, the FCC unit produces
20

21 high-quality blending products like alkylate. Up until the explosion, the FCC unit at the Torrance

22 Refinery produced a large portion of all of the high-octane alkylate produced in California.

23          47.     Due to the explosion, the Torrance Refinery closed the FCC unit and reduced
24 production of gasoline products, like alkylate, until repairs could be completed. Due to this

25
     unforeseen circumstance, ExxonMobil needed to replace the lost alkylate production in
26
     California if it wanted to continue producing and refining CARBOB-regulated products.
27
                    c. Defendants’ Unlawful Conduct Post-Explosion
28
                                                       11
                                            CLASS ACTION COMPLAINT
           Case 5:20-cv-04293-NC Document 1 Filed 06/29/20 Page 12 of 23




1
            48.     Beginning at least as early as February 2015, and while using the explosion at the
2
     Torrance Refinery as cover for their illegal efforts, Vitol and SK Energy – through Lucas,
3
     Niemann, Mohammed, and others – reached agreements amongst themselves to raise, fix, and
4
     otherwise tamper with the price of refined gasoline in California. Defendants were able to carry
5

6    out the scheme by manipulating OPIS-reported prices in order to actualize supra-competitive

7    profits while limiting market risk. As alleged above, OPIS-reported pricing is used by buyers and
8    sellers in California to benchmark the spot price of gasoline.
9
            49.     Defendants specifically engaged in direct or indirect trades between them that
10
     were reported to OPIS with the intent of inflating the OPIS-published price for Regular
11
     CARBOB and Premium CARBOB gasoline. Occasionally, Defendants used an intermediary
12

13 broker, and, at other times, Defendants transacted directly with each other. The goal of this

14 conduct was to create the illusion of a supply and demand imbalance for refined gasoline and to

15 drive up spot market prices to artificial highs during strategic pricing windows.

16
            50.     These transactions were often “leveraged” because they involved intentionally
17
     taking losses on the purchase of smaller quantities of gasoline in order to increase the profits on
18
     the sale of larger quantities of gasoline or alkylate. For example, Defendants traded Regular
19
     gasoline contracts directly or indirectly with one another at artificially high prices early in the
20

21 trading day so that OPIS would report the artificially inflated purchase price to other market

22 participants. This signaled a supply and demand imbalance to the market that caused the artificial

23 inflation of spot market prices.

24
            51.     Furthermore, Defendants executed intentionally market-spiking trades for
25
     Premium CARBOB gasoline to increase the strategic prices for alkylates—the price of which is
26
     generally tied to the OPIS-reported spot price for Premium gasoline.
27

28
                                                       12
                                            CLASS ACTION COMPLAINT
           Case 5:20-cv-04293-NC Document 1 Filed 06/29/20 Page 13 of 23



            52.     Defendants’ manipulation of spot prices for Regular CARBOB gasoline also
1

2    influenced the price of alkylate because spot prices for Regular CARBOB gasoline and Premium

3    CARBOB gasoline move in tandem.
4           53.     Thus, in order to realize their supra-competitive profits with respect to alkylate,
5
     Defendants worked together to inflate the price of Regular CARBOB and Premium CARBOB
6
     during key pricing windows, and then proceeded to coordinate their importation of alkylate
7
     during the Class Period into California at supra-competitive prices.
8

9                   d. Defendants’ Active Concealment of Their Unlawful Conduct

10          54.     Defendants executed secondary “wash” trades 6 intended to hide or disguise their

11 conduct, to limit or eliminate market risk on reported trades, and to share their anticompetitive

12 profits amongst each other.

13
            55.     By hedging each of their reported trades, the secondary transaction ensured that
14
     there was little to no market risk associated with Defendants’ conduct.
15
            56.     Moreover, Defendants had names for their illegal agreements, which they called
16

17 “joint ventures” or “JVs,” which, in reality, were nothing more than a conspiracy between so-

18 called competitors to artificially increase spot market prices for Regular CARBOB and Premium

19 CARBOB gasoline in California.

20
            57.     During the Class Period, the Defendants’ illegal conduct generated millions of
21
     dollars in profits for conspiracy members each month. Lucas and Niemann financially benefitted
22

23

24

25

26
     6
    A “wash trade” is “a form of fictitious trade in which a transaction or a series of transactions
27 give the appearance that authentic purchases and sales have been made, but where the trades
   have been entered without the intent to take a bona fide market position or without the intent to
28 execute bona fide transactions subject to market risk or price competition.
                                                    13
                                           CLASS ACTION COMPLAINT
           Case 5:20-cv-04293-NC Document 1 Filed 06/29/20 Page 14 of 23



     directly from the conduct alleged herein. The below chart depicts the effect of Defendants’
1

2    illegal conduct on gasoline prices before and during the Class Period. 7

3

4

5

6

7

8

9

10

11

12

13          58.     Additionally, the production of CARBOB gasoline in California did not change,
14
     despite the explosion at the Torrance facility. There was no supply shock to account for in order
15
     to explain the surge in pricing on the spot market and for consumers during the Class Period.
16
            59.     Defendants’ recurrent manipulation of the spot market price caused retail gasoline
17

18 prices to be higher throughout the Class Period. Defendants’ profits were made to the detriment

19 of California consumers.

20          60.     The impact of Defendants’ scheme was substantial, costing retail gasoline
21
     purchasers like Plaintiff and class members billions over the Class Period. In 2018, Californians
22
     paid an average of 30 cents more per gallon than residents of other states at common retailers. 8
23

24
     7
    See Severin Borenstein, California’s Mystery Gasoline Surcharge Strikes Back, Energy
25
   Institute at HAAS (Feb. 10, 2020), https://energyathaas.wordpress.com/2020/02/10/californias-
26 mystery-gasoline-surcharge-strikes-back/.

27   8
    California Energy Commission, “Additional Analysis on Gasoline Prices in
   California,” www.energy.ca.gov, p. 1, https://www.energy.ca.gov/sites/default/files/2019-
28 10/Gas_Price_Report_0.pdf.
                                                  14
                                           CLASS ACTION COMPLAINT
           Case 5:20-cv-04293-NC Document 1 Filed 06/29/20 Page 15 of 23



     The California Energy Commission (“CEC”) conducted a detailed analysis of potential causes
1

2    and estimated that California gasoline consumers paid an additional $1.5 billion in 2018 and

3    $11.6 billion over the last five years. 9

4
          E. The California Attorney General Action
5
             61.     On May 4, 2020, California Attorney General Xavier Becerra announced the
6

7    filing of a lawsuit against Defendants for alleged manipulation of California’s gas prices

8    resulting in artificially inflated retail gasoline prices. The suit alleges that Defendants seized on
9    the market disruption caused by the Torrance refinery explosion to drive up gas prices and keep
10
     them at supracompetitive levels.
11
             62.     The Attorney General’s press release states that Defendants engaged in market
12
     manipulation through trades that were:
13

14           selectively reported to the Oil Price Information Service, LLC (OPIS)—the most widely
             used gasoline reporting service in California—in order to drive up the benchmark prices
15           of Regular and Premium gasoline in OPIS’s Spot Market Report. The companies, through
             two traders who were friends and former colleagues, colluded to drive up the price of
16           OPIS-reported trades during pricing windows for large sales in order to increase the price
             of gasoline in the state to their profit. The firms engaged in unusual and otherwise
17
             irrational market-spiking trades with each other and third parties that had the effect of
18           driving up prices prior to large trades—and they were successful in doing so, artificially
             moving and inflating the price of Regular and Premium gasoline so effectively that the
19           prices moved or stayed unaccountably higher than the supply and demand prevailing . . . .
             By driving up benchmark prices, the companies were able to sell their own product at a
20           higher price, and inflate costs for consumers. 10
21
                           TOLLING OF THE STATUTES OF LIMITATION
22

23

24

25
     9
26  Id. at p. 2.
     10
      Press Release, Attorney General Becerra Announces Lawsuit Against Two Multinational
27 Companies for Manipulating Gas Market, Costing Californians More at the Pump,
   https://oag.ca.gov/news/press-releases/attorney-general-becerra-announces-lawsuit-against-two-
28 multinational-companies.
                                                   15
                                                 CLASS ACTION COMPLAINT
             Case 5:20-cv-04293-NC Document 1 Filed 06/29/20 Page 16 of 23



              63.   Class member purchases of gasoline within four years prior to the filing of this
1

2    Complaint are not barred by the applicable four-year statute of limitations and are not required to

3    be tolled in order to be actionable.
4             64.   Plaintiff and the Class did not know of Defendants’ illegal conduct until the
5
     California Attorney General filed its complaint against Defendants on May 4, 2020. Further,
6
     Plaintiff and the Class had no reason to believe that they paid prices for gasoline that were
7
     affected by Defendants’ illegal conduct prior to that date, and thus had no duty to investigate the
8

9    claims set forth in this Complaint until May 4, 2020. Defendants’ secret joint venture agreements

10 were inherently self-concealing.

11            65.   Defendants engaged in affirmative conduct that was designed to mislead and
12 conceal their illegal conduct. For example, Vitol’s Lucas affirmatively misled the CEC about the

13
     true cause of high prices for gasoline that followed the Torrance Refinery explosion in February
14
     2015.
15
              66.   Defendants repeatedly misled OPIS about the true nature of their trading activities
16

17 by reporting artificially high spot trades directly or indirectly between them but concealing the

18 existence of offsetting wash trades that reduced or effectively limited any market risk in the

19 primary trade.

20
              67.   Additionally, the California Attorney General, as representative of the people of
21
     the State of California, obtained tolling agreements with Defendants that are applicable to the
22
     claims of Plaintiff and the Class, in whole or in part. These tolling agreements have effective
23

24 dates of August 3, 2018, and March 8, 2019, respectively. Defendants and the California

25 Attorney General subsequently executed additional tolling agreements to extend the termination

26 dates of the tolling periods specified in the original agreements. These termination dates have not

27 passed as of the filing of this Complaint.

28
                                                     16
                                            CLASS ACTION COMPLAINT
           Case 5:20-cv-04293-NC Document 1 Filed 06/29/20 Page 17 of 23



            68.     Accordingly, to the extent that tolling is necessary to advance some or all of the
1

2    claims alleged by Plaintiff and the Class, the four year statutes of limitations governing claims

3    under the Sherman Act, the Cartwright Act, and the UCL were tolled at least until May 4, 2020
4    pursuant to the injury-discovery rule, the doctrine of fraudulent concealment, and by virtue of
5
     express tolling agreements between the California Attorney General and Defendants.
6
                                    CLASS ACTION ALLEGATIONS
7
            69.     Plaintiff brings this action on behalf of himself, and as a class action under the
8

9    Federal Rules of Civil Procedure, Rule 23(a) and (b) on behalf of:

10          All persons or entities who purchased gasoline from a retailer within the State of
            California from February 18, 2015 until December 31, 2016 (the “Class Period”).
11
            70.     Specifically excluded from the Class are: (a) any of the Defendants named herein;
12

13 (b) any of the Defendants’ parent companies, subsidiaries, and affiliates; (c) any of the

14 Defendants’ officers, directors, management, employees, subsidiaries, affiliates or agents; (d) all

15 governmental entities; and (e) the judges and chambers staff in this case, as well as any members

16
     of their immediate families.
17
            71.     Plaintiff does not know the exact number of class members. Plaintiff is informed
18
     and believes that, due to the nature of the trade and commerce involved, there are millions of
19
     class members geographically dispersed throughout the State of California, such that joinder of
20

21 all class members in the prosecution of this action is impracticable.

22          72.     Plaintiff’s claims are typical of the claims of his fellow class members because
23 Plaintiff purchased gasoline during the Class Period. Plaintiff and all class members were

24
     damaged by the same wrongful conduct of Defendants as alleged herein, and the relief sought
25
     herein is common to all class members.
26

27

28
                                                     17
                                           CLASS ACTION COMPLAINT
           Case 5:20-cv-04293-NC Document 1 Filed 06/29/20 Page 18 of 23



            73.     Numerous questions of law or fact common to the entire Class—including, but
1

2    not limited to those identified below—arise from Defendants’ anticompetitive and unlawful

3    conduct:
4                   a. Whether Defendants contracted, combined or conspired with one another to
5
                        restrain trade in the spot market for gasoline at any time during the Class
6
                        Period;
7
                    b. Whether Defendants’ conduct caused the prices of gasoline sold at retail to be
8

9                       higher than the competitive level as a result of their restraint of trade;

10                  c. Whether Plaintiff and the other class members were injured by Defendants’

11                      conduct and, if so, the determination of the appropriate classwide measure of
12                      damages; and
13
                    d. Whether Plaintiff and other class members are entitled to, among other things,
14
                        injunctive relief, and, if so, the nature and extent of such relief.
15
            74.     These and other questions of law and fact are common to the Class and
16

17 predominate over any questions affecting the class members individually.

18          75.     Plaintiff will fairly and adequately represent the interests of the Class because he

19 purchased gasoline at retail within the State of California during the Class Period and has no

20
     conflicts with any other class member. Furthermore, Plaintiff has retained sophisticated and
21
     competent counsel who is experienced in prosecuting antitrust class actions, as well as other
22
     complex litigation.
23

24          76.     Defendants have acted on grounds generally applicable to the Class, thereby

25 making final injunctive relief appropriate with respect to the Class as a whole.

26          77.     This class action is superior to other alternatives for the fair and efficient
27 adjudication of this controversy. Prosecuting the claims pleaded herein as a class action will

28
                                                       18
                                            CLASS ACTION COMPLAINT
            Case 5:20-cv-04293-NC Document 1 Filed 06/29/20 Page 19 of 23



     eliminate the possibility of repetitive litigation. There will be no material difficulty in the
1

2    management of this action as a class action.

3            78.    The prosecution of separate actions by individual class members would create the
4    risk of inconsistent or varying adjudications, establishing incompatible standards of conduct for
5
     Defendants.
6
                                           CLAIMS FOR RELIEF
7
                          COUNT I – VIOLATION OF THE SHERMAN ACT
8                             (15 U.S.C. § 1 – Injunctive Relief Only)
9
             79.    Plaintiff hereby repeats and incorporates by reference each preceding paragraphs
10
     as though fully set forth herein.
11
             80.    Defendants entered into and engaged in a continuing combination, conspiracy, or
12

13 agreement to unreasonably restrain trade or commerce in violation of Section 1 of the Sherman

14 Act (15 U.S.C. § 1) by artificially restraining competition with respect to the price of gasoline

15 within the State of California.

16
             81.    Defendants’ activities constitute a per se violation of Sections 1 of the Sherman
17
     Act.
18
             82.    Defendants’ anticompetitive and unlawful conduct has proximately caused injury
19

20 to Plaintiff and class members by restraining competition and thereby raising, maintaining,

21 and/or stabilizing the price of gasoline at levels above what would have occurred if competition

22 had prevailed. For this conduct, Plaintiff and class members are entitled to entitled to injunctive

23 relief pursuant to 15 U.S.C. § 26.

24
                      COUNT II – VIOLATION OF THE CARTWRIGHT ACT
25                  (California Business and Professions Code section 16720 et seq.)

26           83.    Plaintiff hereby repeats and incorporates by reference each preceding paragraphs
27
     as though fully set forth herein.
28
                                                       19
                                             CLASS ACTION COMPLAINT
           Case 5:20-cv-04293-NC Document 1 Filed 06/29/20 Page 20 of 23



             84.      Defendants entered into and engaged in a continuing combination, conspiracy, or
1

2    agreement to unreasonably restrain trade or commerce in violation of California Business and

3    Professions Code § 16720 et seq. by artificially restraining competition with respect to the price
4    of gasoline within the State of California.
5
             85.      Defendants’ activities constitute a per se violation of the Cartwright Act.
6
     Defendants’ anticompetitive and unlawful conduct has proximately caused injury to Plaintiff and
7
     class members by restraining competition and thereby raising, maintaining, and/or stabilizing the
8

9    price of gasoline at levels above what would have occurred if competition had prevailed. For this

10 conduct, Plaintiff and class members are entitled to entitled to treble damages and injunctive

11 relief pursuant to California Business and Professions Code section 16750(a).

12                 COUNT III – VIOLATION OF THE UNFAIR COMPETITION LAW
13                   (California Business and Professions Code, section 17200 et seq.)

14           86.      Plaintiff hereby repeats and incorporates by reference each preceding paragraphs

15 as though fully set forth herein.

16
             87.      Defendants committed acts of unfair competition, as described above, in violation
17
     of the UCL.
18
             88.      Defendants’ conduct constitutes an “unlawful” business practice within the
19

20 meaning of the UCL, and includes, without limitation, the following: violating the Sherman and

21 Cartwright Acts, as set forth above; and engaging in wash sales and otherwise manipulating the

22 benchmark prices reported on the California gasoline spot market in violation of California

23 Corporations Code §§ 29535, 29536, 29537, 29538) and the Commodity Exchange Act, 7 U.S.C.

24
     § 1 et seq.
25
             89.      Defendants’ conduct separately constitutes an “unfair” business practice within
26
     the meaning of the UCL because Defendants’ practices have caused and are “likely to cause
27

28 substantial injury” to the Plaintiff and class members that is not “reasonably avoidable” by them.
                                                       20
                                             CLASS ACTION COMPLAINT
           Case 5:20-cv-04293-NC Document 1 Filed 06/29/20 Page 21 of 23



            90.     Defendants’ conduct, as alleged herein, is and was contrary to public policy,
1

2    immoral, unethical, oppressive, unscrupulous, and/or substantially injurious to consumers. Any

3    purported benefits arising out of Defendants’ conduct do not outweigh the harms caused to the
4    victims of Defendants’ conduct.
5
            91.     Defendants’ conduct is also “unfair” because it is contrary to numerous
6
     legislatively-declared policies, as set forth in the Sherman Act, the Cartwright Act, the California
7
     Corporations Code and in the Commodities Exchange Act. Here, Defendants’ conduct not only
8

9    violates the letter of the law, but it also contravenes the spirit and purpose of each of those

10 statutes. The conduct threatens an incipient violation of each of those laws and has both an actual

11 and a threatened impact on competition.

12          92.     Defendants’ conduct, as described above, also constitutes an “fraudulent”
13
     business practice within the meaning of the UCL. Defendants’ trading activity on the California
14
     gasoline spot market fraudulently raised the price of gasoline above the competitive level
15
     through fictitious “wash” trades and other manipulative conduct that did not shift economic risk
16

17 for the transaction to an arm’s length counterparty. This conduct was designed to deceive—and

18 did deceive—other market participants about the true supply and demand situation for gasoline

19 in order to artificially increase the price of gasoline in California.

20
            93.     Plaintiff and class members have suffered injury in fact and have lost money as a
21
     result of Defendants’ violations of the UCL in that they paid more for gasoline than they would
22
     have paid in a competitive market. They are therefore entitled to restitution and injunctive relief
23

24 pursuant to California Business and Professions Code §17203.

25                                        PRAYER FOR RELIEF

26          WHEREFORE, Plaintiff requests that the Court enter judgment on his behalf and on
27 behalf of the Class defined herein, by adjudging and decreeing that:

28
                                                       21
                                            CLASS ACTION COMPLAINT
     Case 5:20-cv-04293-NC Document 1 Filed 06/29/20 Page 22 of 23



      A. This action may proceed as a class action, with Plaintiff serving as the Class
1

2        Representative, and with Plaintiff’s counsel as Class Counsel;

3     B. Defendants have contracted, combined and conspired in violation of the Sherman Act

4        and Cartwright Act;
5
      C. Defendants have violated the UCL by engaging in conduct that constitutes unlawful,
6
         unfair and fraudulent business practices;
7
      D. Plaintiff and the Class have been injured in their business and property as a result of
8
         Defendants’ violations;
9

10    E. Plaintiff and the Class are entitled to recover treble damages and/or restitution, and

11       that a joint and several judgment in favor of Plaintiff and the Class be entered against
12       Defendants in an amount subject to proof at trial;
13
      F. Plaintiff and the Class are entitled to pre-judgment and post-judgment interest on the
14
         damages awarded them, and that such interest be awarded at the highest legal rate;
15
      G. Plaintiff and the Class are entitled to equitable relief appropriate to remedy
16

17       Defendants’ past and ongoing restraint of trade, including:

18          i.   A judicial determination declaring the rights of Plaintiff and the Class, and the

19               corresponding responsibilities of Defendants; and
20         ii.   Issuance of a permanent injunction against Defendants and their parents,
21
                 subsidiaries, affiliates, successors, transferees, assignees and the respective
22
                 officers, directors, partners, agents, and employees thereof and all other
23
                 persons acting or claiming to act on their behalf from violations of the law as
24

25               alleged herein.

26

27

28
                                               22
                                     CLASS ACTION COMPLAINT
           Case 5:20-cv-04293-NC Document 1 Filed 06/29/20 Page 23 of 23



            H. Defendants are to be jointly and severally responsible financially for the costs and
1

2               expenses of a Court-approved notice program through post and media designed to

3               give immediate notification to the Class;

4           I. Plaintiff and the Class recover their costs of this suit, including reasonable attorneys’
5
                fees as provided by law; and
6
            J. Plaintiff and the Class receive such other or further relief as may be just and proper.
7
                                             JURY DEMAND
8
            Plaintiff, on behalf of himself and all others similarly situated, hereby demands a trial by
9

10 jury as to all issues so triable.

11   Dated: June 29, 2020                         Respectfully submitted,
12

13                                                /s/ Dennis Stewart______________
                                                  Dennis Stewart (SBN 99152)
14                                                Kirk B. Hulett (SBN 110726)
                                                  GUSTAFSON GLUEK PLLC
15                                                600 B Street
                                                  17th Floor
16                                                San Diego, CA 92101
17                                                Telephone: (619) 595-3299
                                                  dstewart@gustafsongluek.com
18                                                khulett@gustafsongluek.com

19                                                Daniel E. Gustafson
                                                  Daniel C. Hedlund
20                                                Daniel J. Nordin
21                                                Ling S. Wang
                                                  GUSTAFSON GLUEK PLLC
22                                                Canadian Pacific Plaza
                                                  120 South Sixth Street, Suite 2600
23                                                Minneapolis, MN 55402
                                                  Telephone: (612) 333-8844
24
                                                  dgustafson@gustafsongluek.com
25                                                dhedlund@gustafsongluek.com
                                                  dnordin@gustafsongluek.com
26                                                lwang@gustafsongluek.com

27                                                Counsel for Plaintiff and the Proposed Class
28
                                                     23
                                           CLASS ACTION COMPLAINT
